MEMORANDUM **
Antoine L. Garabet appeals from the sentence imposed, following remand from this court, for his jury conviction for mail fraud, in violation of 18 U.S.C. § 1341. We have jurisdiction under 28 U.S.C. § 1291, and we affirm the fine imposed by the district court, and we remand the other aspects of Garabet’s sentence.
Garabet contends that the fine imposed by the district court was unreasonable because the court failed to explain in adequate detail the reasons for the extent of its departure from the guidelines in setting the fine amount. We disagree, and we conclude that the fine was reasonable. See United States v. Menyweather, 431 F.3d 692, 701 (9th Cir.2005).
We remand the remaining portions of Garabet’s sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). On remand, the district judge shall give the defendant an opportunity to opt out of resentencing if he is no longer interested in pursuing it. Id. at 1084.
The fine is AFFIRMED; the remaining portions of the sentence are REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.